                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 196:
 This document relates to:
                                                  DENYING MOTIONS TO SEAL;
 Hernandez v. Monsanto Co., 17-cv-7364            DIRECTING APPEARANCE AT CASE
                                                  MANAGEMENT CONFERENCE
 Calderon v. Monsanto Co., 19-cv-1630
                                                  Re: Dkt. Nos. 8392, 8396


       The motions to seal are denied for failure to attach unredacted versions of the documents

sought to be filed under seal. See Local R. 79-5(d)(1)(D). In addition, David Diamond is directed

to appear in person at the case management conference for In re Roundup Products Litigation,

16-md-2741, on Monday, December 16, 2019, at 10:00 a.m. in San Francisco, Courtroom 4, 17th

Floor. That case management conference will include a discussion of the recent filing errors in

this MDL.

       IT IS SO ORDERED.

Dated: December 12, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
